Citation Nr: 1001922	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right hand scar.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for a bilateral knee 
disorder.  

5.  Entitlement to service connection for a left shoulder 
disorder.  

6.  Entitlement to service connection for a left testicle 
disorder.  

7.  Entitlement to service connection for urethral 
obstruction.  

8.  Entitlement to service connection for a right wrist 
disorder.  

9.  Entitlement to service connection for a right ring finger 
disorder.  

10.  Entitlement to service connection for a right hand 
disorder.  

11.  Entitlement to service connection for a right foot scar.  

12.  Entitlement to service connection for a right foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to June 
2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2009).  

The issues of entitlement to a bilateral knee disorder, left 
shoulder disorder, and right foot scar are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of a scar on the right hand is not of 
record.  

3.  Competent evidence of a lumbar spine disorder is not of 
record.  

4.  Competent evidence of a cervical spine disorder is not of 
record.  

5.  Competent evidence of a left testicle disorder is not of 
record.  

6.  Competent evidence of urethral obstruction is not of 
record.  

7.  Competent evidence of a right wrist disorder is not of 
record.  

8.  Competent evidence of a right ring finger is not of 
record.  

9.  Competent evidence of a right hand disorder is not of 
record.  

10.  Competent evidence of a right foot disorder is not of 
record.  




CONCLUSIONS OF LAW

1.  A right hand scar was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).  

2.  A lumbar spine disorder was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

3.  A cervical spine disorder was not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

4.  A left testicle disorder was not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

5.  Urethral obstruction was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).

6.  A right wrist disorder was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

7.  A right ring finger disorder was not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

8.  A right hand disorder was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

9.  A right foot disorder was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran contends that service connection is warranted for 
his scar on the right hand, lumbar spine disorder, cervical 
spine disorder, left testicle disorder, urethral obstruction, 
right wrist disorder, right ring finger disorder, right hand 
disorder, and right foot disorder.  Specifically, at the 
October 2009 Board hearing, the Veteran testified that his 
scar on the right hand, right wrist disorder, right ring 
finger disorder, and right hand disorder are due to the 
excessive use of the needle gun during his military service.  
He explained that he used the needle gun on a daily basis for 
at least eight months.  In addition, because the Veteran had 
to climb into extremely tight spaces for needle gunning, 
lumbar and cervical spine pain began to develop.  In regards 
to the Veteran's left testicle disorder, he attributes it to 
an air hose bursting and striking his left testicle and 
difficulty achieving urine flow in service caused his current 
urethral obstruction.  The Veteran asserts that the stated 
disabilities are due to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a right hand scar, lumbar 
spine disorder, cervical spine disorder, left testicle 
disorder, urethral obstruction, right wrist disorder, right 
ring finger disorder, right hand disorder, and right foot 
disorder.  The Board acknowledges that the Veteran was 
treated for right hand trauma, testicular contusion, right 
foot pain, back pain, and urethral obstruction during his 
active military service.  However and more importantly, based 
upon the evidence in the claims file, no current diagnoses 
for the claimed conditions have been entered.  In fact, the 
Veteran was afforded an examination through QTC Medical 
Services (QTC) in January 2007.  After physical examination 
of the Veteran, the examiner determined that there was no 
pathology to render a diagnosis for a right wrist disorder, 
lumbar spine disorder, cervical spine disorder, left testicle 
disorder, or urethral obstruction.  For the remaining 
disorders - scar on the right hand, right ring finger 
disorder, right hand disorder, and right foot disorder, the 
examiner noted that the Veteran was not claiming these 
conditions.  In fact, during the examination, the Veteran 
denied having a right hand scar, right ring finger disorder, 
right hand disorder, and a right foot disorder.  Furthermore, 
the evidence of record is void of medical treatment for the 
claimed disorders.  

The Veteran was informed in June 2008 that he must have 
evidence of current disabilities for his claimed conditions.  
He has not presented any such evidence nor has he provided 
any information as to where VA could obtain such evidence.  
Since there is no competent medical evidence of any current 
"disability," service connection cannot be granted.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a condition or injury occurred in-service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Chelte v. Brown, 10 Vet. 
App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992); see Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a 
finding of an underlying disorder, cannot be service-
connected.)

The Board does not doubt the sincerity of the Veteran's 
beliefs that he has a right hand scar, lumbar spine disorder, 
cervical spine disorder, left testicle disorder, urethral 
obstruction, right wrist disorder, right ring finger 
disorder, right hand disorder, and right foot disorder.  
However, although the Veteran is competent to describe 
symptoms observable to a lay person, he is without the 
appropriate medical training and expertise to offer an 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claims of 
service connection for a right hand scar, lumbar spine 
disorder, cervical spine disorder, left testicle disorder, 
urethral obstruction, right wrist disorder, right ring finger 
disorder, right hand disorder, and right foot disorder, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2008 letter.  In the June 2008 letter, 
VA informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  Although the VCAA 
letter was not issued prior to the April 2007 rating 
decision, the Board notes that any timing deficiency in this 
respect has been cured by the readjudication of the claims in 
the September 2008 Statement of the Case (SOC).  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or a SSOC, is sufficient to cure 
a timing defect).  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, the June 2008 VCAA letter to the Veteran included the 
type of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  Although 
this notice was not issued before the rating decision on 
appeal, the Veteran has not been prejudiced, as the Veteran's 
pending claims are denied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records.  The Veteran was also provided a VA 
examination in connection with his service connection claims.  
The examiner reviewed the Veteran's medical history, recorded 
pertinent examination findings, and provided a conclusion 
with supportive rationale.  The Board finds that the VA 
examination report is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a right hand scar is 
denied.  

Entitlement to service connection for a lumbar spine disorder 
is denied.  

Entitlement to service connection for a cervical spine 
disorder is denied.  

Entitlement to service connection for a disorder of the left 
testicle is denied.  

Entitlement to service connection for urethral obstruction is 
denied.  

Entitlement to service connection for a right wrist disorder 
is denied.  

Entitlement to service connection for a right ring finger 
disorder is denied.  

Entitlement to service connection for a right hand disorder 
is denied.  

Entitlement to service connection for a right foot disorder 
is denied.  


REMAND

The Veteran asserts that his bilateral knee disorder, left 
shoulder disorder, and right foot scar are related to his 
active military service.  At the October 2009 hearing, the 
Veteran explained that the constant running and physical 
training (PT) caused him to endure persistent pain in his 
knees, while the needle gunning caused his current left 
shoulder disorder.  He further added that he was run over by 
a car when he was five years old, which removed the inside 
skin on his foot.  While in service, the Veteran explained 
that his combat boots wore through the scar tissue and 
created ulcerations and additional scars.  

Review of the Veteran's service treatment records reflects 
complaints and treatment for his knees, left shoulder, and 
right foot scar.  At August 2002 enlistment examination, the 
examiner noted a traumatic scar over the toes and 
metatarsalgia of the right foot, along with abrasion scars on 
both knees.  The Veteran reported being run over by a car 
when he was five years old and having knee or foot surgery on 
his August 2002 report of medical history.  The scar on his 
right foot was again noted at an April 2003 examination for 
submarine duty, and the Veteran reported having or had foot 
trouble, swollen or painful joints, and arthritis, 
rheumatism, or bursitis on his April 2003 report of medical 
history.  The examiner noted that the Veteran had sore knees 
that had no interference with training, status post skin 
graft on the right foot after being run over by a car, and a 
diagnosis of bursitis in both shoulders at the age of twenty-
four.  Service treatment records thereafter reflect 
continuous treatment and complaints of right foot pain 
associated with the scar, shoulder pain, and bilateral knee 
pain.  

In January 2007, the Veteran was afforded a QTC examination.  
After diagnostic and clinical testing, the examiner diagnosed 
the Veteran with acromioclavicular bursitis of the left 
shoulder, right foot scar with intermittent residual pain, 
and bilateral patellofemoral syndrome.  

The Board acknowledges the examiner's diagnoses; however, the 
examiner did not provide an opinion as to whether the 
Veteran's disabilities were related to his active military 
service.  Moreover, since it appears that the Veteran's right 
foot scar and left shoulder disorder may have existed prior 
to service based on the August 2002 enlistment examination 
and April 2003 submarine duty examination, the examiner did 
not provide an opinion regarding whether the Veteran's right 
foot scar and left shoulder pre-existed service and if so, 
whether the right foot scar and left shoulder disorder were 
aggravated by his service.  Thus, the Board considers the 
examination report to be insufficient.  As the record does 
not contain sufficient medical evidence for the Board to make 
a decision on the claim, a remand is necessary to obtain 
another medical opinion.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his right foot scar, bilateral knee 
disorder, and left shoulder disorder.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.  After examining 
the Veteran and recording all findings 
and diagnoses present, the examiner 
should opine whether it is at least as 
likely as not that the Veteran's 
disorders were incurred in or aggravated 
by service.  The examiner should provide 
a clear rationale for the conclusion(s) 
reached and cite the evidence relied upon 
or rejected in forming an opinion.  If 
the physician cannot respond without 
resorting to speculation, he/she should 
so indicate this and explain the reason 
why an opinion would be speculative.    

a.  Specifically, the examiner should 
express an opinion as to whether the 
Veteran's right foot scar and left 
shoulder disorder pre-existed his 
military service.  If it is determined 
that the disabilities existed prior to 
service, the examiner is requested to 
offer an opinion as to whether the right 
foot scar and left shoulder disorder were 
aggravated during, or as a result of his 
service.  If so, the examiner should 
address whether the permanent increase in 
severity was due to the normal 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation of the disorder due to 
service.  (Note: aggravation connotes a 
permanent worsening above the base level 
of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

b.  If it is determined that the 
Veteran's right foot scar and/or left 
shoulder disorder did not exist prior to 
service, the examiner should express an 
opinion as to whether it is as likely as 
not (a 50 percent probability or more) 
that the Veteran's currently diagnosed 
right foot scar with intermittent 
residual pain and acromioclavicular 
bursitis of the left shoulder were 
incurred in service or related to active 
service.

c.  The examiner is also requested to 
provide an opinion concerning whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
bilateral knee disorder was incurred in 
service or related to active service.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 



that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


